Case 9:19-cv-81160-RS Document 168-1 Entered on FLSD Docket 02/21/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO: 9:19-cv-81160-RS


   APPLE INC.,
          Plaintiff,
   v.
   CORELLIUM, LLC,

          Defendant.
   ____________________________________/


    PROPOSED ORDER GRANTING CORELLIUM’S MOTION FOR ENLARGEMENT
    OF PAGE LIMIT FOR DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF
     APPLE INC.’S MOTION FOR PROTECTIVE ORDER BARRING DEPOSITION OF
         CRAIG FEDERIGHI AND INCORPORATED MEMORANDUM OF LAW

          THIS CAUSE came before the Court upon the Defendant’s, CORELLIUM, LLC

   (“Corellium” or “Defendant”), Motion for Enlargement of Page Limit For Defendant’s Response

   In Opposition to Plaintiff Apple Inc.’s Motion for Protective Order Barring Deposition of Craig

   Federighi and Incorporated Memorandum of Law (“Motion”) [D.E. 158]. The Court, having

   considered the Motion, the circumstances, and the conferral between the Parties, hereby:

   ORDERED AND ADJUDGED as follows:

          1. The Motion is GRANTED.

          2. This Court enlarges Corellium’s page limit for its Motion from five pages to eight.

   DONE AND ORDERED this ___ of February, 2020, at West Palm Beach, Palm Beach County

   in the Southern District of Florida.



                                                WILLIAM MATTHEWMAN
                                                UNITED STATES MAGISTRATE JUDGE
